 


116 HRES 905 EH: Relating to House Resolution 891.
U.S. House of Representatives
2020-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
2d Session 
H. RES. 905 
In the House of Representatives, U. S.,

March 19, 2020
 
RESOLUTION 
Relating to House Resolution 891. 
 
 
That House Resolution 891, agreed to March 11, 2020, is amended— (1)in section 7, by striking “March 22, 2020” and inserting “March 29, 2020”; 
(2)in section 10, by striking “March 22, 2020” and inserting “March 29, 2020”; and (3)in section 11, by striking “March 23, 2020” and inserting “March 30, 2020”.  
 
Cheryl L. Johnson,Clerk.
